STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

RITTIRONG CHAROENPAP NO. 2022 CW 0636
VERSUS

THE STATE OF LOUISIANA
THROUGH THE DEPARTMENT OF

 

TRANSPORTATION AND AUGUST 12, 2022

DEVELOPMENT

In Re: State of Louisiana Department of Transportation and
Development, applying for supervisory writs, 21st
Judicial District Court, Parish of Livingston, No.
172341.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.
WRIT DENIED.
VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

Aswp

DEPUTY CLERK OF COURT
FOR THE COURT